Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 3-10 are rejected under 35 U.S.C. 103 as being unpatentable over Tasaki et al. (U.S. 2009/0065586 A1, hereinafter refer to Tasaki) in view of Brodsky et al. (U.S. Pat. No. 6,037,658, hereinafter refer to Brodsky).
Regarding Claim 1: Tasaki discloses an integrated circuit (IC) package (see Tasaki, Figs.2 and 3(d) -3(e) as shown below and ¶ [0001]) comprising: 

    PNG
    media_image1.png
    445
    533
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    392
    535
    media_image2.png
    Greyscale

10) including a first side and a second side opposite the first side (see Tasaki, Figs.2 and 3(d) -3(e) as shown above); 
a sheet (40) attached to the second side, the sheet (40) including a wire mesh (conductive particles/41) that electrically connects with a substrate (20) via a conductive adhesive (40; note: a portion of conductive adhesive layer 40 which form a contact with substrate is equivalent to the claimed  “conductive adhesive”), and wherein the conductive adhesive (40) is an organic adhesive (see Tasaki, Figs.2 and 3(d) -3(e) as shown above, ¶ [0031]- ¶ [0031], and ¶ [0041]). 
Tasaki is silent upon explicitly disclosing wherein the sheet including a wire mesh,
wherein the wire mesh includes a first set of wires and a second set of wires in opposite directions, and wherein portions of the first set of wires form tips contacting the second side.
Before effective filing date of the claimed invention the disclosed sheet were known to include a wire mesh,wherein the wire mesh includes a first set of wires and a second set of wires in opposite directions, and wherein portions of the first set of wires form tips contacting the second side in order to enhance heat removal.
For support see Brodsky, which teaches wherein the sheet (56/55/70) including a wire mesh (56) (see Brodsky, Figs.2-3, 5 and 7 as shown below and col.1, lines 50-60),
wherein the wire mesh (56) includes a first set of wires and a second set of wires in opposite directions, and wherein portions of the first set of wires form tips contacting the second side (see Brodsky, Figs.2-3, 5 and 7 as shown below).

    PNG
    media_image3.png
    400
    544
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    405
    532
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    506
    589
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    431
    584
    media_image6.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art before effective filing date of the claimed invention to combine the teachings of Tasaki and Brodsky to enable the sheet (56/55/70) including a wire mesh, wherein the wire mesh (56) includes a first set of wires and a second set of wires in opposite directions, and wherein portions of the first set of wires form tips contacting the second side as taught by Brodsky in order to enhance heat removal (see Brodsky, Figs.2-3, 5 and 7 as shown above and col.1, lines 50-60).
Regarding Claim 3: Tasaki as modified teaches an integrated circuit (IC) package as set forth in claim 1 as above. The combination of Tasaki and Brodsky further teaches wherein the substrate (20) includes substrate leads (21 under the footprints of IC 10) and non- substrate leads (21 outside of footprints of IC 10) (see Tasaki, Figs.2 and 3(d) -3(e) as shown above).  
Regarding Claim 4: Tasaki as modified teaches an integrated circuit (IC) package as set forth in claim 3 as above. The combination of Tasaki and Brodsky further teaches wherein sheet is electrically connected to at least one of the substrate leads (21) (see Tasaki, Figs.2 and 3(d) -3(e) as shown above, ¶ [0031]- ¶ [0031], and ¶ [0041]).
Regarding Claim 5: Tasaki as modified teaches an integrated circuit (IC) package as set forth in claim 1 as above. The combination of Tasaki and Brodsky further teaches wherein the first side is electrically connected to the substrate (20) via bump bonds (2) (see Tasaki, Figs.2 and 3(d) -3(e) as shown above, ¶ [0031]- ¶ [0031], and ¶ [0041]).
Regarding Claim 6: Tasaki as modified teaches an integrated circuit (IC) package as set forth in claim 1 as above. The combination of Tasaki and Brodsky further teaches wherein the conductive adhesive (40) is an anisotropic conductive adhesive or an anisotropic conductive tape (see Tasaki, Figs.2 and 3(d) -3(e) as shown above, ¶ [0031]- ¶ [0031], and ¶ [0041]).
Regarding Claim 7: Tasaki as modified teaches an integrated circuit (IC) package as set forth in claim 1 as above. The combination of Tasaki and Brodsky further teaches wherein the conductive adhesive (40) includes one of carbon particles and metal particles (42
Regarding Claim 8: Tasaki as modified teaches an integrated circuit (IC) package as set forth in claim 1 as above. The combination of Tasaki and Brodsky further teaches wherein a lid (30/54) attached to the sheet (40/56/55/70) (see Tasaki, Figs.2 and 3(d) -3(e) as shown above and see Brodsky, Figs.2-3, 5 and 7 as shown above).
Regarding Claim 9: Tasaki as modified teaches an integrated circuit (IC) package as set forth in claim 1 as above. The combination of Tasaki and Brodsky further teaches wherein a compound or sealant (40/bottom portion as shown in fig.3d) attached to the sheet (40/top portion as shown in fig.3e) (see Tasaki, Figs.3(d) -3(e) as shown above).
Regarding Claim 10: Tasaki as modified teaches an integrated circuit (IC) package as set forth in claim 1 as above. The combination of Tasaki and Brodsky further teaches wherein the first set of wires and the second set of wires in opposite directions form a woven wire mesh (56) (see Brodsky, Figs.2-3, 5 and 7 as shown above and col.1, lines 50-60).
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Tasaki et al. (U.S. 2009/0065586 A1, hereinafter refer to Tasaki) and Brodsky et al. (U.S. Pat. No. 6,037,658, hereinafter refer to Brodsky) as applied to claim 1 above, and further in view of Eden et al. (U.S. 2002/0076851 A1, hereinafter refer to Eden).
Regarding Claim 2: Tasaki as modified teaches an integrated circuit (IC) package as applied to claim 1 above. The combination of Tasaki and Brodsky further teaches wherein the semiconductor die includes a semiconductor circuit layer 12 and an interconnect region (13) (see Tasaki, Figs.2 and 3(d) -3(e) as shown above and semiconductor die includes a plurality of PMOS transistors, a plurality of NMOS transistors.
Before effective filing date of the claimed invention the disclosed semiconductor die were known to include a plurality of PMOS transistors and a plurality of NMOS transistors in order to obtain a CMOS transistor die.
For support see Eden, which teaches wherein the semiconductor die (52) includes a plurality of PMOS transistors, a plurality of NMOS transistors (see Eden, Figs.13 and 5, ¶ [0042] - ¶ [0046], and ¶ [0100] - ¶ [0107]).
Therefore, it would have been obvious to one of ordinary skill in the art before effective filing date of the claimed invention to combine the teachings of Tasaki, Brodsky, and Eden in order to obtain a CMOS transistor die (see Eden, Figs.13 and 5, ¶ [0042] - ¶ [0046], and ¶ [0100] - ¶ [0107]).
Conclusion
16.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
17.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BITEW A DINKE whose telephone number is (571)272-0534. The examiner can normally be reached M-F 8 a.m. - 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WILLIAM KRAIG can be reached on (571)272-8660. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
















/BITEW A DINKE/Primary Examiner, Art Unit 2896